CONCUEEING OPINION.
NORTONI, J.
I concur in the result on the ground that a mere voluntary amended transcript filed after verdict is insufficient.
That the original transcript of the justice docket is insufficient and inaccurate is conceded. Such being true, an amended transcript, showing the record and all of its entries, could be filed in the circuit court, and the deficiency in the original thus supplied, by following an orderly course of procedure. As the arraignment was not shown in the original transcript filed under the statute with the appeal, it could only be shown in the circuit court by an amended transcript filed in obedience to a rule on the justice under the authority of the statute in such cases made and provided or by the full and complete record brought up on certiorari. In my opinion, the mere voluntary filing, by the prosecuting attorney, of an alleged amended transcript without regard to the orderly course as to such matters is of no avail. [See Smith v. Chapman, 71 Mo. 217.]